Citation Nr: 1701231	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  09-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a foot disability, to include degenerative joint disease (DJD) of the mid-feet, hallux valgus, and hammertoes.  

2. Entitlement to an initial rating in excess of 10 percent prior to April 19, 2010 and in excess of 30 percent therefrom for bilateral planovalgus flat feet with plantar fasciitis.

3. Entitlement to initial ratings in excess of 20 percent for each foot, to include extra-schedular consideration.

4. Entitlement to service connection for a bilateral leg disability, to include restless leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, AR.  The Veteran had hearings with two of the undersigned judges in April 2010 and September 2016.  Hearing transcripts are of record.

The Board has previously considered this appeal in December 2010, April 2012, January 2013, and June 2013.  After the June 2013 decision, the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  The Court remanded the case to the Board based on a Joint Motion for Remand (JMR).  In October 2014, the Board remanded this case to the RO for additional development.  

The issue of service connection for a bilateral leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the evidence shows current mid-feet degenerative joint disease (DJD), hallux valgus, and hammertoes were caused by service-connected pes planus and treatment for such.

2. The evidence shows moderate disability from flat feet, plantar fasciitis, and DJD prior to April 19, 2010 and moderately severe disability thereafter.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for bilateral mid-foot DJD, hallux valgus, and hammertoes have been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for 10 percent ratings in each foot prior to April 19, 2010 and 20 percent ratings from April 19, 2010 forward for bilateral planovalgus flat feet with plantar fasciitis and DJD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In September 2009, prior to adjudication of her claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including private records.  VA provided examinations for the Veteran's feet disabilities in January 2008, April 2012, February 2016, and March 2016.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided detail on diagnoses, symptoms, and impairment appropriate for ratings determinations.  The Board notes that a November 2016 medical opinion was obtained after the last issuance of a Supplemental Statement of the Case by the AOJ and the Veteran did not waive her right to have the AOJ first consider this new evidence.  Nevertheless, the Board's use of this evidence only aids the Veteran and she is not prejudiced by this procedural error.  

Finally, the AOJ issued a supplemental statement of the case considering and re-adjudicating the issues on appeal in compliance with remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines that VA has satisfied its duties to notify and assist the Veteran and no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

The Veteran contends that she should be service-connected and compensated for bilateral foot disabilities in addition to flat feet with plantar fasciitis.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds her credible, as her statements have been detailed and generally consistent.

The Board has reviewed the record and finds that the criteria for service connection for bilateral foot degenerative joint disease (DJD), hallux valgus, and hammertoes have been met.  38 C.F.R. § 3.303.

The evidence shows current bilateral midfoot DJD, hallux valgus, and hammertoes, and the Veteran is service-connected for bilateral flat feet with plantar fasciitis.  VA examiners in January 2008 and April 2012 diagnosed midfoot DJD confirmed on x-ray.  The February 2016 VA examiner diagnosed hallux valgus and hammertoes bilaterally, but earlier examinations did not reveal those diagnoses.  The examiner in April 2012 opined that DJD of the mid-feet is part of and related to flat feet.  From that opinion, the criteria for service connection for mid-feet DJD are satisfied.  

A treating provider in October 2016 wrote that the hallux valgus was likely an acquired genetic deformity, but examinations and treatment records do not show the deformity until recent years.  The November 2016 examiner noted that medical literature indicates flat feet can be a risk factor for both hallux valgus and hammertoes.  The examiner opined that the Veteran's hallux valgus and hammertoes were not due to flat feet because it was assessed as mild.  However, his opinion is not complete, because he did not consider the effects of related DJD and plantar fasciitis on the development of hallux valgus and hammertoes.  The examiner went on to write that use of certain footwear was more likely the cause of the Veteran's hallux valgus and hammertoes.  The record shows that the Veteran has worn particular shoes to treat her flat feet for many years.  See 2008 and 2016 VA examinations, Board hearings.  Based on the November 2016 examiner's opinion that shoes caused the Veteran's hallux valgus and hammertoes and resolving all doubt in the Veteran's favor, the Board finds that treatment for service-connected flat feet caused bilateral hallux valgus and hammertoes.  Service connection for mid-feet DJD, hallux valgus, and hammertoes is warranted on a secondary basis.  See 38 C.F.R. §§ 3.303, 3.310.

III. Rating Analysis

The Veteran contends that her bilateral foot symptoms are more severe than the ratings assigned.  The JMR, which was the basis for the June 2014 Court remand, directed the Board to consider whether the Veteran could receive separate ratings for each foot under Diagnostic Code 5284.  The Board concludes in the affirmative.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran is competent to report symptoms observable by her senses.  See Jandreau, 492 F.3d at 1377.  

The Veteran's bilateral flat feet with plantar fasciitis have been rated as 10 and then 30 percent under Diagnostic Code 5276 for flatfoot.  Diagnostic Code 5276 addresses symptoms specific to flatfoot but not the symptoms of plantar fasciitis and midfoot DJD, which have been determined to be part of the Veteran's flat feet disability.  Moreover, Diagnostic Code 5276 contemplates unilateral and bilateral flatfoot; accordingly, assignment of separate ratings for each foot would not be appropriate under that code section.  With this in mind, the Board finds that it is most favorable to the Veteran to evaluate all foot disabilities recognized as service-connected under Diagnostic Code 5284, and to apply such rating separately to each foot.   In this manner, the Veteran will achieve combined ratings of 20 and 40 percent, respectively, prior to and as of April 19, 2010.  This is a greater benefit than the currently-assigned single 10 and 30 percent evaluations under Diagnostic Code 5276 prior to and as of April 19, 2010.   

Again, the Board's decision to change the Diagnostic Code assists the Veteran in allowing her to attain higher ratings (combined 20 and then 40 percent).  See 38 C.F.R. §§ 4.25, 4.71a, DC 5284.  Thus, the change is in accordance with the law.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (change to diagnostic code is appropriate as long as not arbitrary, capricious, or an abuse of discretion); Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011) (change in diagnostic code does not violate protective statutes).

Diagnostic Code (DC) 5284 provides for a 10 percent rating for a moderate condition, 20 percent for moderately severe, and 30 percent for a severe condition.  38 C.F.R. § 4.71a.

After review of the record, the Board finds that the criteria for 10 percent ratings, but not higher, for each foot prior to April 19, 2010 and 20 percent for each foot from April 19, 2010 forward have been met.  See 38 C.F.R. § 4.71a, DC 5284.

First, prior to April 19, 2010, the evidence shows mild to moderate symptoms and foot disability.  The January 2008 examiner diagnosed midfoot DJD and bilateral planovalgus flat feet with plantar fasciitis and recorded tenderness under the arch and slight abnormal weight-bearing by two degrees but no painful motion, edema, weakness, instability, or pain on manipulation.  The Veteran reported wearing over-the-counter arch supports or shoes with arch supports.  The examiner found that she was able to walk with a normal gait, had no calluses, and had a normal range of motion in the feet.  

No other evidence of record addresses the Veteran's foot symptomatology during the period in question.

Based on the evidence, as described in pertinent part above, the Veteran had a moderate disability picture characterized by pain on use, weight-bearing to two degrees off the medial line, and use of special shoes or arch supports.  Her symptoms did not rise to the level of a moderately severe or severe disability.  The examiner found no effect on her occupation, difficulty walking with a normal gait, swelling, or calluses.  With a moderate disability picture, 10 percent ratings are appropriate for each foot prior to April 19, 2010.  See 38 C.F.R. § 4.71a, DC 5284.  The now service-connected hallux valgus and hammertoes were not present during the rating period prior to April 19, 2010.  See VA examinations, treatment.

From April 19, 2010 forward, the evidence shows a moderately severe disability picture.  At the Board hearing on April 19, 2010, the Veteran reported daily pain as an eight out of 10 and wearing "cushions" or inserts in shoes, which helped.  She reported swelling in duration of one week per month and calluses on the bottoms of her feet and big toes.  See April 2010 hearing.  The Veteran also noted pain in her feet with walking, medicating with over-the-counter pain relievers, and using a cold bottle almost every morning to relieve pain in her feet.  See id.  

The VA examiner in April 2012 found decreased longitudinal arch height, marked deformity of the feet, and weight-bearing not over or medial to the great toe.  The Veteran reported cramping/discomfort in the feet relieved by rubbing and foot cream, pain on use but not manipulation, no swelling, no calluses, and symptoms not relieved by orthotics.  The examiner recorded no abnormal motions or findings in the ankles, no functional impairment from the flat feet condition, no extreme tenderness, no marked pronation, no lower extremity deformity, and no inward bowing or displacement with severe spasm.  The examiner described the conditions as mild.  The examination report indicated right ankle plantar flexion to 40 degrees and left to 45 degrees or greater.  In a January 2013 addendum, the examiner explained that the record was in error and plantar flexion in both ankles was 45.

Similar to the 2012 examiner, the examiner in March 2016 described the Veteran's foot disabilities as mild to moderate with mild to moderate flexible pes planus (flat feet) and mild to moderate plantar fasciitis.  The Veteran reported pain on walking and standing, difficulty finding supportive shoes, and flare-ups in pain with walking more than one to two blocks and standing more than a couple minutes.  The examiner recorded arthritis (DJD), pain on use and manipulation, characteristic callouses, marked deformity, and marked pronation.  The Veteran testified in the September 2016 hearing that she experienced pain standing and sitting, cramps, aching, tenderness, callouses, and spasms.  She noted that she used a walking stick and her feet hurt with prosthetics, so she had to take breaks from them and changed shoes three to four times per day.  During the hearing, the Veteran reported that her feet turned-in and she was pigeon toed, but the September 2016 examiner found no objective evidence of inward displacement or severe spasm of the Achilles.  

Beginning on April 19, 2010, the evidence shows increased pain on use and manipulation, functional difficulty, callouses, and marked deformity that support a finding of moderately severe disability.  In coming to this determination, the Board has considered the Veteran's reports of intense pain and limitations of walking and standing caused by flat feet, plantar fasciitis, and DJD.  Such reports are not found to support the next-higher 30 percent evaluation for either foot under DC 5284.  Rather, the objective findings upon examination, and the examiners' classifications of the disabilities as mild to moderate with normal range of motion are deemed to be the most probative evidence as to the severity of the disability, particularly in light of the fact that the examiner was aware of the subjective complaints raised by the Veteran..  A 20 percent rating is appropriate for each foot from April 19, 2010 forward.  See 38 C.F.R. § 4.71a, DC 5284.  

The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings, other than those assigned, are not appropriate.  See Fenderson, 12 Vet. App. 126-27.  



ORDER

Service connection for bilateral midfoot degenerative joint disease is granted.

Service connection for hallux valgus is granted.

Service connection for hammertoes is granted.

Separate10 percent ratings for each foot prior to April 19, 2010 and 20 percent ratings thereafter for flat feet with plantar fasciitis and midfoot DJD are granted.


REMAND

Additional development is required with respect to the Veteran's bilateral leg disability claim.  The Veteran asserts that she has a bilateral leg disability due to her service-connected flat feet.  Specifically, at the April 2010 hearing, she reported that she had a bony lesion or bone spur because of her feet shifting from being up in an arch to flat.  A diagnostic study performed in January 2008 found a bony lesion at the proximal aspect of the left fibula likely representing an exostosis or posttraumatic change.  See January 2008 examination.  In the April 2012 opinion, an examiner wrote that the osteochondroma on the left fibula is a benign bone tumor and has absolutely no relation to the feet or military service; the tumor is of unknown origin, does not cause pain, and was picked up incidentally on x-ray.  

In addition to the lesion, the Veteran also has a diagnosis of restless leg syndrome.  See April 2012, February 2016 examinations.  The February 2016 examiner explained that there was no medical literature addressing a connection between pes planus (flat feet) and restless leg syndrome and consultation with a podiatrist revealed that there is no biomedical relationship between pes planus and leg cramps.  Nevertheless, the evidence shows the Veteran has consistently reported leg pain and cramps.  Service treatment records show complaints of leg pain in May 1988 during active duty and leg cramps on a report of medical history in April 1992 after active duty.  A medical opinion is needed to address whether restless leg syndrome could have begun at the time of active duty when the Veteran first reported leg problems.  The AOJ should also collect any pertinent VA treatment records.

For the foot disability rating, the AOJ has not considered the propriety of the ratings in light of the Board's decision to grant service connection for hallux valgus, hammertoes, and DJD.  The AOJ should do so on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Thereafter, request a medical opinion regarding the Veteran's bilateral leg disability claim.  The examiner should review the claims file and address the following:  

a. Did the Veteran's current restless leg syndrome at least as likely as not have its onset in active duty (April 1988 to September 1988)?  

Consider all lay and medical evidence, including the May 1988 complaint of leg pain, April 1992 report of leg cramps, and continuous report of leg pain and cramps in the intervening years.  Any conclusion must be supported by detailed rationale.  

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. Complete any necessary development and adjudicate the claim for an appropriate rating for bilateral foot disabilities including flat feet with plantar fasciitis and midfoot DJD, hallux valgus, and hammertoes.  

4. If the leg claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




__________________________                                 ________________________
           ERIC S. LEBOFF                          			          K. PARAKKAL
          Veterans Law Judge,			      Veterans Law Judge,
    Board of Veterans' Appeals 			Board of Veterans' Appeals




________________________
JAMES L. MARCH
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


